Citation Nr: 9919493	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  96-01 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to assignment of a compensable evaluation a 
fracture of the left wrist at the waist of scaphoid.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active service from July 1963 to December 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1995 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for fracture, left wrist, waist of scaphoid, assigned a 
noncompensable evaluation, and assigned an effective date of 
February 28, 1995.  At that time, the RO also denied claims 
of entitlement to service connection for low back pain and a 
nonservice-connected pension.  A timely Notice of 
Disagreement and Substantive Appeal were received as to the 
issues of entitlement to a higher disability rating for the 
veteran's fracture, left wrist, waist of scaphoid, and the 
denial of service connection for low back pain.  In January 
1998, the Board denied the veteran's claim for low back pain 
and REMANDED the claim for an increased evaluation to the RO 
for additional development.  The case has subsequently been 
returned to the Board.


FINDING OF FACT

The veteran's service-connected fracture of his left wrist 
has been asymptomatic since separation from service and has 
not been shown to be productive of ascertainable functional 
impairment.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for a fracture of 
the left wrist at the waist of scaphoid have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Code 5215 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  See 38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, in 
such a case it is not the present level of disability which 
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  After 
reviewing the evidence which includes a February 1998 VA 
examination report, the Board is also satisfied that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and that no further 
assistance is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).

By rating decision in July 1995, the RO determined that 
service connection was warranted for a fracture of the left 
wrist at the waist of scaphoid, and assigned a noncompensable 
rating with an effective date of February 28, 1995.  The 
veteran expressed disagreement with the assignment of this 
initial evaluation.  Accordingly, the issue is whether a 
compensable rating is warranted for the period from February 
28, 1995 to the present.   

The veteran asserts that the residuals of the fracture of the 
left wrist are more disabling than currently evaluated.  
Specifically, review of the veteran's written statements 
shows that he has complained that his left wrist is painful.

The veteran's service medical records show that he fractured 
his left scaphoid bone in February 1967, and that his left 
wrist was casted.  The veteran's separation examination 
report, dated in October 1970, indicates that his 
musculoskeletal system was clinically evaluated as normal.  
Subsequent examination reports completed in regard to service 
in the reserves, dated in June 1976, March 1982, February 
1986 and June 1990, also show that his musculoskeletal system 
was clinically evaluated as normal.  

A VA examination report, dated in February 1998, shows that 
the veteran reported that he had fractured his left wrist 
during service and was treated in a cast, and that, "Since 
he finished his treatment he denies any problems with his 
left wrist at all.  No pain, no swelling, etc."  On 
examination, the wrist was nontender with a full range of 
motion, including dorsiflexion to 60 degrees, volar flexion 
to 70 degrees, radial deviation to 15 degrees, and ulnar 
deviation to 40 degrees.  Pronation and supination were to 80 
degrees, respectively.  The examiner noted that the veteran's 
interosseous, posterior interosseous, medial, radial and 
ulnar nerves were intact with respect to motor and two point 
discrimination.  The examiner noted that the veteran had 
fractured his left wrist during service with no subsequent 
disability.

Under the laws administered by VA, disabilities ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  See 38 C.F.R. § 4.31

The veteran has been granted service connection for a 
fracture of the left wrist at the waist of scaphoid.  The 
veteran's left wrist disability is currently rated, by 
analogy, as "wrist, limitation of motion," and has been 
evaluated as noncompensable under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215.  See 38 C.F.R. §§ 4.20, 4.31 (1998); 
see also Lendenmann v. Principi, 3 Vet. App. 345 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Under 
Diagnostic Code 5215, a limitation of motion of the wrist, 
where dorsiflexion less than 15 degrees, or where palmar 
flexion limited in line with forearm, is rated as 10 percent 
disabling.

Based on its review of the evidence, the Board finds that the 
preponderance of the evidence is against a compensable rating 
for fracture, left wrist, waist of scaphoid from February 28, 
1995 to the present.  The findings in evidence do not show 
limitation of motion as required for a 10 percent rating 
under Diagnostic Code 5215.  The Board notes that although 
the veteran complained of pain in a written submission dated 
in May 1996, he had no complaints at the time of his VA 
examination.  In this regard, VA is required to take pain 
symptoms and weakness into account, to the extent they are 
supported by adequate pathology.  See 38 C.F.R. § 4.40; see 
also DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995).  
However, review of the veteran's last examination report 
shows that the examiner characterized the range of motion in 
the veteran's left wrist as "full."  When the ranges of 
motion in the left wrist are considered together with the 
lack of evidence showing functional loss, to include the lack 
of any significant neurologic deficit, loss of muscle 
strength, or muscle atrophy, the Board finds that the 
evidence does not show symptoms compatible with a 10 percent 
rating.  The record in this case clearly demonstrates that 
the veteran's left wrist disability is asymptomatic.  In 
light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a 10 percent 
evaluation under Diagnostic Code 5215, even with 
consideration of functional loss.  See 38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.71a, Diagnostic Code 5215; DeLuca, supra.  
As such, a 10 percent rating is not warranted for any time 
for the period from February 28, 1995 to the present

As for other Diagnostic Codes, under 38 U.S.C.A. § 4.71a, 
Diagnostic Code 5214, a 20 percent rating is warranted for 
ankylosis of the minor wrist, favorable in 20 percent to 30 
percent dorsiflexion.  However, as stated previously, the 
veteran's last examination report shows that the examiner 
characterized the range of motion in the veteran's left wrist 
as "full."  Accordingly, ankylosis of the left wrist is not 
shown, and a 20 percent rating under Diagnostic Code 5214 is 
not warranted.

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable disability rating for a fracture of the left 
wrist at the waist of scaphoid is denied. 




		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

